DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority to provisional U.S Application No. 62/827,266, filed on April 1, 2019.

Examiner’s Note
Applicant's amendments and arguments filed 26 January 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 26 January 2021, it is noted that claims 1-2, 4-5, 15, 18, and 20 have been amended and claims 21-22 have been newly added. Support can be found in the specification at (pg 9, lns 8-28, pg 10, lns 1-19). No new matter has been added.

Status of the Claims
Claims 1-2, 4-18, and 20-22 are pending.
Claims 1-2, 4-18, and 20-22 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 4-8, 10-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US20050019379A1) in view of Sheehan (US20140004307A1) in view of Blieszner et al. (US5648083A).
The Applicant claims, in claim 1, a wet wipe comprising a substrate and a lotion wherein the lotion comprises water (about 95% to about 99.9%) and an odor reducing composition comprising a natural extract (magnolia extract and/or marigold extract) wherein the lotion has a pH from about 3.6 to about 4.8, wherein the substrate comprises about 14.5% to about 100% of cotton, and wherein the cotton is devoid of chlorine. Claim 2 requires the substrate further comprise viscose (about 5-50%). Claim 4 is towards a package that comprises a communication disclosing that the substrate comprises cotton and/or is devoid of chlorine. Claim 5 further specifies wherein the substrate comprises about 45% to about 85% of polyester by weight of the substrate. Claim 6 requires the lotion be devoid of fragrance and/or perfume. Claim 7 is towards a package which comprises one or more communications that the lotion is devoid of fragrance and/or perfume and claim 8 wherein the package comprises one or more communications that the lotion comprises 99% water. Regarding claims 4 and 7-8, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will 
Lange teaches a wet wipe comprising a substrate and one or more botanical compounds in a liquid formulation [0001, 0011, 0013, 0062-0064]. Lange teaches wherein the botanical compound can be marigold [0038, 0039, 0041, 0042]. The liquid solution or formulation can be any liquid [0026, 0071], which can be absorbed into the wet wipe and may include any suitable component, which provides the desired wiping properties (id). The composition of Lange optionally may include water, emollients, surfactants, fragrances, preservatives, chelating agents, pH buffers, or combinations thereof (id). Further, Lange also teaches whereas the liquid may also contain lotions, medicaments, and/or antimicrobials (id). Lange also teaches marigold being used as an odor reducing botanical compound by inhibiting bacteria (such as C. albicans) that causes malodors [0031, 0038]. Lange teaches wherein a stack of folded wet wipes may be placed in the interior of a container, such as a plastic tub, to provide a package of wet wipes for eventual sale to the consumer [0028]. Lange also teaches wherein the 
Lange does not teach wherein the lotion comprises from about 95% to about 99.9% of water, a pH from about 3.6 to about 4, or wherein the substrate comprises about 14.5% to about 100% cotton (that is devoid of chlorine). Lange does not teach wherein the substrate comprises from about 55% to about 85% polyester by weight of the substrate. Lange does not teach wherein the wet wipe has an Odor Intensity of between 0 and about 10, according to the Malodor Test Method. 
Sheehan teaches a fibrous web structures useful for, for example, wipes useful on hard surfaces and/or the skin [0022] wherein said wipe can further comprise a lotion comprising water with at least about 50% to no more than about 95% water by weight [0034]. Sheehan also teaches wherein the pH of the composition may be from about pH 3 to about pH 9 [0092]. Regarding the fibers, Sheehan teaches fibers selected from cotton, polyester, rayon (viscose), lyocell, wood pulp, and polypropylene can be used for a cleaning wipe in any combination from 20-80% [0058-0061 and 0078]. For example, polypropylene, which is a synthetic fiber similar in use to polyester, can be 
Blieszner teaches a personal care composition in the form of a wipe that is useful for treating the skin comprising a lotion [Col 1, line 7-11] that contain at least about 80% water [col 4, line 30-35]. Blieszner also teaches that it is generally desired in personal cleansing or treating compositions to adjust the pH of the composition to that or near that of skin [Col 8, line 25-30]. Blieszner teaches that the pH will typically be adjusted as may be necessary to provide the composition with a pH of from 4 to 7, more preferably from 4.5 to 6.5 [Col 8, line 25-30].
It would have been prima facie obvious to skilled artisan to prepare the composition of Lange wherein the wet wipe comprises a substrate and a liquid formulation, wherein the liquid formulation comprises the combination of water and an odor reducing composition comprising a botanical compound (such as marigold), which is also used as an odor reducing botanical compound by inhibiting bacteria that causes malodors. In the instant application, the claims require only marigold extract and water, which is considered inert, therefore the odor reducing ability is interpreted as solely being derived from the marigold extract. It is noted that "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may 
Regarding the pH, based on Blieszner, it would have been obvious to incorporate a pH buffering system to adjust the pH of the composition as may be necessary to that or near that of skin (from 4 to 7), which overlaps with the claimed range of from 3.6-4.8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). 
Since Lange teaches a substrate can comprise any natural or synthetic fibers, it would have been obvious to select fibers taught by Sheehan, which is also towards fibrous wet wipes, wherein the fibers can be selected from cotton, polyester, rayon (viscose), lyocell, wood pulp, and polypropylene, among others, in any combination thereof from 20-80%. Sheehan does not teach the cotton as being chlorinated, therefore in lieu of evidence to the contrary, the cotton of Sheehan is presumed to not further include chloride.
Regarding instant claims 11 and 17, Lange does not teach using the malodor test to measure the odor of the wipes, however the prior art composition comprising marigold and water in the form of a wipe comprises only the elements set forth in the instant claim. Therefore the odor intensity of said wipe is presumed to meet the limitations of claims 11 and 17 (see MPEP 2112.01 (II)).
Regarding claims 6, 10, 12, and 15-18, Lange teaches the composition can suitably comprise preservatives, fragrances, and perfumes. A positive recitation of said elements renders it obvious to omit or remove said elements from the composition. As such, it would have been obvious to include a pH buffer and also to exclude fragrance or perfume. Claims 1-2, 4-8, 10-12, 14-18, and 20-22 are accordingly rejected as obvious over the prior art above.

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 7-8 of their remarks, that the Office has provided no articulated reasoning with some rational underpinning to explain why a person of ordinary skill in the art would have found the claimed combination (i.e. the inclusion of cotton into the invention of Lange) of elements obvious.
In response, the above rejection articulates how Lange teaches any fiber, natural or synthetic, can be used in the fibers of the wet wipe. However Lange is not specific as to what is comprised by natural or synthetic fibers, therefore any natural or synthetic prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). 

Claims 1-2, 4-8, 10-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US20050019379A1) in view of Sheehan (US20140004307A1) in view of Blieszner et al. (US5648083A), in view of Cosmeticsinfo.org (https://cosmeticsinfo.org/ingredient/sorbitan-caprylate).
See above for a description of claims 1-2, 4-8, 10-12, 14-18, and 20-22. Claim 13 further specifies wherein the lotion further comprises sorbitan caprylate.
Lange, Sheehan, and Blieszner, as applied supra, are herein applied in its entirety for their teachings of a wet wipe comprising a fibrous substrate.
Lange does not teach wherein the lotion further comprises sorbitan caprylate.
Cosmeticsinfo.org teaches that sorbitan caprylate is commonly used in cosmetics and personal care products as a surfactant (overview).
Lange does permits the use of surfactants without specific limitation therefore the skilled artisan would have found it obvious to look to additional sources for teachings of surfactants. According to the teachings of Cosmeticsinfo.org, sorbitan caprylate is commonly used in skin cosmetics and personal care products as a surfactant, therefore .

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above. 

Claims 1-2, 4-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hangay et al. (US 5,080,901) in view of Blieszner et al. (US5648083A) in view of Sheehan (US20140004307A1).
See above for a description of claims 1-2, 4-8, 10-12, 14-18, and 20-22. Claim 9 requires the composition to comprise glycerin, water, and natural extract.
Hangay teaches a wet wipe or lotion, the former inherently comprising a substrate, wherein the wet wipe can comprise a base solution [col 2, line 10-15; col 9, Example 15]. Hangay also teaches wherein the lotion composition comprises a plant extract compound (col1, line 25-40; col 2, line 15), wherein the botanical compound can be marigold (col1, line 35-40; col 2, line 15-20). Hangay also teaches wherein the liquid solution or formulation can be water from about 50% to 99% (col 10, line 35-40). The composition of Hangay may include vehicles, additives and auxiliary materials, 
Hangay does not teach marigold being used as an odor reducing composition. Hangay does not teach the substrate as being cotton. Hangay does not teach wherein the substrate comprises from about 55% to about 85% polyester by weight of the substrate. Hangay does not teach wherein the wet wipe has an Odor Intensity of between 0 and about 10, according to the Malodor Test Method. Hangay does not teach wherein the lotion comprises a pH buffering system.
Sheehan teaches a fibrous web structures useful for, for example, wipes useful on hard surfaces and/or the skin [0022] wherein said wipe can further comprise a lotion comprising water with at least about 50% to no more than about 95% water by weight [0034]. Sheehan also teaches wherein the pH of the composition may be from about pH 
Blieszner teaches a personal care composition in the form of a wipe that is useful for treating the skin comprising a lotion [Col 1, line 7-11] that contain at least about 80% water [col 4, line 30-35]. Blieszner also teaches that it is generally desired in personal cleansing or treating compositions to adjust the pH of the composition to that or near that of skin [Col 8, line 25-30]. Blieszner teaches that the pH will typically be adjusted as may be necessary to provide the composition with a pH of from 4 to 7, more preferably from 4.5 to 6.5 [Col 8, line 25-30].
It would have been prima facie obvious to prepare the composition of Hangay comprising a wet wipe comprising a substrate and a lotion, comprising the combination of water and a plant extract (marigold) compound (which the instant claim refers to as botanical compound) which can also be used as an odor reducing botanical compound. In the instant application, the claims require only marigold extract and water, which is considered inert, therefore the odor reducing ability is interpreted as solely being derived from the marigold extract. It is noted that "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re 
Since Hangay does not specify the substrate necessary to prepare the wet wipe of their invention, based on Sheehan which is analogous art towards wet wipes, it would have been obvious to incorporate into Hangay the fibrous substrates which can be selected from cotton, polyester, rayon (viscose), lyocell, wood pulp, and polypropylene, among others, in any combination thereof from 20-80%. Sheehan does not teach the cotton as being chlorinated, therefore for purposes of examination and in lieu of evidence to the contrary, the cotton of Sheehan is presumed to not further include chloride. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). 
Regarding instant claims 6 and 10, Hangay, as described above, considers optional the use of fragrance/perfume.
Based on Hangay, it would have been obvious to prepare the odor reducing composition comprising glycerin, water, and marigold. Regarding instant claim 11, Hangay does not teach using the malodor test to measure the odor of the wipes, however the prior art composition comprising marigold and water in the form of a wipe 
Regarding claims 6 and 10, Hangay teaches the composition can suitably comprise fragrances. A positive recitation of said element renders it obvious to omit or remove fragrances from the composition. As such, it would have been obvious to exclude fragrance or perfume from the invention of Hangay.
The prior art accordingly renders obvious instant claims 1-2, 4-12, 14-18, and 20-22.

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that none of Lange, Hangay, and Sheehan disclose chorine which is not sufficient to establish that said prior art teaches or suggests cotton devoid of chlorine.
In response, Lange permits any natural or synthetic fiber and Hangay teaches a wet wipe but is silent as to the substrate used to form said wipe. As such, both primary references would require the skilled artisan to look to additional teachings to determine a suitable substrate for forming a wet wipe. Textile Knowledge (http://textileengg.blogspot.com/2015/11/chemical-composition-of-cotton-fibre.html#:~:text=The%20chemical%20composition%20of%20cotton,up%20three%20point%20one%20percent.) teaches that cotton fibers comprise mostly cellulose (95%) along with ash, protein, wax, sugar, organic acid, and small amount of other chemicals (pg 1). Chlorine is not taught as being naturally occurring in cotton fibers, thus the in lieu of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613